DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,527,146) in view of Kim et al. (US 2018/0201207).
Referring to Claim 1, Jackson teaches a vehicle management server is configured to manage information on a control device mounted on a vehicle, and information on a plurality of information terminals connectable with the control device, the vehicle management server comprising:
circuitry configured to:
acquire information indicating a positional relationship between the information terminals and the control device (see col. 6, lines 11-25 noting lines 23-25 showing that information can be transmitted to a server);
determine, based on the information indicating the positional relationship, whether or not there is a first information terminal that is out of a setting range that 
transmit, based on whether or not there is the first information terminal, a first message to at least one second information terminal different from the first information terminal among the information terminals (see col. 5, lines 7-36 noting that all the different communication devices have different settings based on how many passengers are in the vehicle).
Jackson does not teach the at least one second information terminal including a display portion configured to display information corresponding to the first message. Kim teaches the at least one second information terminal including a display portion configured to display information corresponding to the first message (see paragraph 200 which describes the detecting of a passenger entering the vehicle and fig. 20 which shows multiple displays of multiple terminals with passenger information). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kim to the device of Jackson in order to keep users better informed of their surroundings inside a vehicle.
Claims 10 and 11 have similar limitations as claim 1.
Referring to Claim 2, Jackson also teaches the control device has a function of connecting to the information terminals by short distance wireless communication (see fig. 2 where communications within a vehicle is short range); and the circuitry is configured to:
acquire information as the information indicating the positional relationship on the information terminals, connectable with the control device by the short distance wireless 
Referring to Claim 3, Jackson also teaches the circuitry configured to acquire, as the information indicating the position relationship, location information from the information terminals and the control device (see col. 4, lines 29-46); and
determine that, when there is an information terminal distanced by a set threshold or more from the control device among the information terminals, the information terminal distanced by the set threshold or more from the control device is out of the setting range (see col. 4, lines 34-46 noting that the boundary around the interior of the vehicle is the threshold).
Referring to Claim 4, Jackson also teaches the circuitry configured to acquire, as the information indicating the positional relationship, location information from the information terminals and the control device (see col. 4, lines 29-46); and
determine that, when there is an information terminal not located in the same block as that of the control device among the information terminals based on map information that defines a plurality of blocks, the information terminal not located in the same block as that of the control device is out of the setting range (see col. 5, lines 7-36 noting that the four seats within the vehicle can be four separate blocks).

determine, based on the location information acquired by the acquisition unit, whether or not a movement trajectory of the second information terminal is matched with a movement trajectory of the control device (see col. 4, lines 26-46 noting the device and computer moving at same speed); and
transmit, when the movement trajectory of the second information terminal is matched with the movement trajectory of the control device, the first message to the second information terminal (see col. 5, lines 7-36).
Referring to Claim 7, Jackson also teaches the second information terminal is an information terminal within the setting range (see fig. 2 showing 4 terminals 204-207 within range).
Referring to Claim 12, Kim also teaches the second information terminal is an information terminal registered later than the first information terminal (see paragraph 200 where the driver terminal is registered before the passenger terminal).
Referring to Claim 13, Kim also teaches the first information terminal is an information terminal registered by a former user, and the second information terminal is an information terminal registered by a new user (see paragraph 200 where the driver is a former user and a new passenger can be a new user).
Referring to Claim 14, Jackson also teaches the first message indicates that there is a registered information terminal other than the second terminal (see 205-207 of fig. 2 noting there are more than two terminals).
Referring to Claim 15, Jaskcon also teaches the first message indicates that there is a registered information terminal other than the second terminal that is out of connection with the vehicle (see col. 6, lines 11-16 noting that the onboard computer has location information for all of the terminals and can tell when the terminal is out of range).
Referring to Claim 16, Kim also teaches the circuitry is configured to transmit the first message to a plurality of the second information terminals (see fig. 20 which shows multiple displays of multiple terminals with passenger information).

Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Kim and further in view of Kawakami et al. (US 10,348,598).
Referring to Claim 6, the combination of Jackson and Kim does not teach the circuitry configured to transmit, when the first information terminal is continuously out of the setting range for a set time or more, the first message to at least the second information terminal. Kawakami teaches the circuitry configured to transmit, when the first information terminal is continuously out of the setting range for a set time or more (see col. 22, line 58 to col. 23, line 3), the first message to at least the second information terminal (see col. 5, lines 13-19 noting both devices receiving messages). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kawakami to the modified device of Jackson and Kim in order to better prevent erroneous communications.
Referring to Claim 8, Kawakami also teaches the circuitry is configured to transmit, when the first information terminal is continuously out of the setting range for a set time or more (see col. 22, line 58 to col. 23, line 3), a second message to the first information terminal (see col. 5, lines 13-19 noting both devices receiving messages).
Referring to Claim 9, Kawakami also teaches the circuitry is configured to periodically acquire the information as the information indicating the positional relationship on the information terminals, connectable with the control device by the short distance wireless communication, from the control device (see col. 22, line 58 to col. 23, line 3 noting that position polling over a time period is the periodically acquiring position information). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648